Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/22/2019, 02/11/2020 and 11/04/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 3 have recitations "(excluding 0%)” and “(including 0%)”.  It is unclear whether these recitations within the brackets would further limit the scope of the claim.  Applicant is required to open brackets in claims 1 and 5 in order to have the claim limitations considered.  For examination purpose, these recitations are interpreted as optional.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "excellent surface characteristic" in claims 1 and 3 is a relative term which renders the claim indefinite.  The term "excellent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As a result of rejected independent claims 1 and 5, all dependent claims are rejected under the same statue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bouzekri (US 2015/0078955).
	As for claims 1-2, Bouzekri discloses an austenitic Fe/C/Mn steel sheet in which Inventive Example 1 (paragraph [0059]) has C=0.6%, Mn=22% and Si=0.2% by weight which all 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
	
Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scott (CA2815018A1).
As for claims 1-2, Scott discloses an austenitic steel sheet with Inventive Example 13 (Table 1) having instant claimed compositions as illustrated in Table 7 below.
Regarding instant claim 1 required microstructure, Scott expressly disclose surface fraction of its precipitated carbide is less than 1.5% (Claim 6 and Page 5 line 2) and hence instant claimed remaining austenite is expected.
Hence, since Inventive Example 13 has both compositions and microstructure meeting instant claimed compositions and microstructure, instant claimed surface defect size which is interpreted as structure property is expected absent evidence of the contrary.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cugy (US 2008/0035248).
As for claims 1 and 3-4, Cugy discloses an austenitic Fe/C/Mn steel sheet comprising overlapping compositions as illustrated in Table 1 below and method of producing the steel sheet.
Regarding instant claim 1 required microstructure, Cugy discloses 100% recrystallized surface fraction which suggests 100% austenite structure and surface fraction of precipitated carbide being 0%. (Claim 1)
Cugy does not expressly discloses instant claim 1 required surface defect size.  It is interpreted as structure characteristic due to combination of compositions, microstructure and process of making. 
However, Cugy discloses a substantially identical process of making as required by instant process claim 3 as follows:
Reheating a slab comprising compositions of Table 1 below at 1100-1300 C (Claim 9)
Hot rolling the reheated sab at finish rolling temperature of 900 C or higher

Hence, Cugy discloses a substantially identical process of making as well as similar process parameters as illustrated in Table 2 below as required by instant process claim 3.
Table 1
Element
Applicant
(weight %)
Cugy et al.
(weight %)
Overlap
(weight %)
C
0.6-1.3
0.85-1.05
0.85-1.05
Mn
14-22
16-19
16-19
Cu
<=5
<=1
<=1
Cr
<=5
<=1
<=1
                  Si
<=1
<=2
<=1
Al
<=0.5
<=0.05
<=0.05
                  P
<=0.1
<=0.05
<=0.05
S
<=0.02
<=0.03
<=0.02


Table 2
Element
Applicant

Cugy et al.

Overlap

Reheating temperature
1000-1150
1100-1300
1100-1150
Finish rolling
850-950
>=900
900-950
Cooling rate
>=5
>=20
>=20

<=600
<=400
<=400
Cooling rate (Claim 4)
>=15
>=20
>=20


Since the steel sheet product of Cugy has compositions and microstructure that meet the instant application composition and is made from a similar process steps and overlapping process parameters as demonstrated in Tables 1-2 above , it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Cugy.    See MPEP 2112.01 I.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
As for claims 2 and 5, they are rejected for the same reason set forth in rejection of claim 1 above.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US2014/0356220).
As for claims 1 and 3-4. Lee discloses a wear resistant austenitic steel having Inventive sample A5 elemental compositions all within presently claimed compositions as illustrated in Table 3 below.  
Regarding instant claim 1 required microstructure, the fact Lee expressly disclose suppressing the formation of carbide (paragraph [0007]) and his steel include 10 area% or less of carbides (paragraph [0038]) overlaps instant claimed 5% or less of carbide.  As Lee does not discloses other phase structure other than austenite, instant claimed remaining austenite structure is expected.
Table 3
Element
Applicant
(weight %)
Lee et al.
(weight %)
Inventive sample A5
Table 1
Overlap
(weight %)
C
0.6-1.3
1.25
1.25
Mn
14-22
14
14

<=5
1.02
1.02
Cr
<=5
2
2
                  Si
<=1
0
0
Al
<=0.5
0
0
                  P
<=0.1
0
0
S
<=0.02
0
0


Lee does not expressly discloses instant claim 1 required surface defect size.  It is interpreted as structure characteristic due to combination of compositions, microstructure and process of making. 
However, Lee discloses an identical process of making (paragraph [0044]-[[0049]) as required by instant process claim 3 and identical process parameters as illustrated in Table 4 below.

Table 4
Element
Applicant

Lee et al.
Inventive Sample A5 (Table 2)
Overlap

Reheating temperature
1000-1150
1146
1146
Finish rolling
850-950
911
911
Cooling rate
>=5
25
25
Cooling stop
<=600
541
541

>=15
25
25


Since the steel sheet product of Lee has compositions and microstructure that meet the instant application composition and is made from an identical process steps and process parameters as demonstrated in Tables 3-4 above , it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Lee.    See MPEP 2112.01 I.
As for claims 2 and 5, they are rejected for the same reason set forth in rejection of claim 1 above.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (KR20160075927).
As for claims 1 and  3-4, Kim discloses an austenitic steel sheet having broad range compositions overlapping instant claimed compositions as illustrated in Table 5 below.
Table 5
Element
Applicant
(weight %)
Kim
(weight %)
Overlap
(weight %)
C
0.6-1.3
0.3-0.9
0.6-0.9
Mn
14-22
12-16
14-16
Cu
<=5
0.3-3
0.3-3
Cr
<=5
<=5
<=5
                  Si
<=1
0.1-1
0.1-1

<=0.5
0
0
                  P
<=0.1
0
0
S
<=0.02
0
0

Regarding instant claimed microstructure, Kim discloses no more than 3% carbide and more than 97% austenite phase (Page 6 paragraph 4 line 3).
Kim does not expressly disclose instants claim 1 required surface defect size.  It is interpreted as structure characteristic due to combination of compositions, microstructure and process of making. 
However, Kim discloses an identical process of making (claim 3) as required by instant process claim 3 and identical process parameters as illustrated in Table 6 below.
Table 6
Element
Applicant

Kim et al.

Overlap

Reheating temperature
1000-1150
1100-1300
1100-1150
Finish rolling
850-950
800-1050
850-950
Cooling rate
>=5
1.5-50
5-50
Cooling stop
<=600
<=500
<=500
Cooling rate (Claim 4)
>=15
1.5-50
15-50


Since the steel sheet product of Kim has compositions and microstructure that meet the instant application composition and is made from an identical process steps and process parameters as demonstrated in Tables 5-6 above , it is therefore reasonable to believe that the 
As for claims 2 and 5, they are rejected for the same reason set forth in rejection of clai 1 above.
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scott (CA2815018A1).
As for claims 1 and 3-4, Scott discloses an austenitic steel sheet with Inventive Example 13 (Table 1) having instant claimed compositions as illustrated in Table 7 below.
Table 7
Element
Applicant
(weight %)
Scott
(weight %)
Inventive Example 13 (Table 1)
With
(weight %)
C
0.6-1.3
0.6
0.6
Mn
14-22
18
18
Cu
<=5
1.2
1.2
Cr
<=5
0
0
                  Si
<=1
0.6
0.6
Al
<=0.5
0.25
0.25
                  P
<=0.1
0.03
0.03
S
<=0.02
0.012
0.012



Scott does not expressly disclose instants claim 1 required surface defect size.  It is interpreted as structure characteristic due to combination of compositions, microstructure and process of making. 
However, Scott discloses an identical process of making (claim 8) as required by instant process claim 3 and identical process parameters as illustrated in Table 8 below.
Table 8
Element
Applicant

Scott et al.

Overlap

Reheating temperature
1000-1150
1100-1300
1100-1150
Finish rolling
850-950
>=890
890-950
Cooling rate
>=5
>=40
>=40
Cooling stop
<=600
<=580
<=580
Cooling rate (Claim 4)
>=15
>=40
>=40


Since the steel sheet product of Scott has compositions and microstructure that meet the instant application composition and is made from an identical process steps and process parameters as demonstrated in Tables 7-8 above , it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Scott.    See MPEP 2112.01 I.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/471,874. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention are directed to an austenitic steel material with similar chemical compositions, microstructure consisting of carbides and austenite.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733